Per Curiam,
The contentions here made are similar to those raised by other litigants, which were decided by this court, adversely to the position of the present appellant, in City of Scranton v. Public Service Commission, 268 Pa. 192, and by our Superior Court, in Borough of Wilkinsburg v. Public Service Commission, 72 Pa. Superior Ct. 423. Counsel for plaintiff borough frankly state that the purpose of the instant appeal is “to induce a reconsideration of all the questions involved, and failing this [should we adhere to our former conclusions], then to carry the case into the Supreme Court of the United States, so that it may be heard in connection with [another] writ of error there pending,” and, as we understand the situation, involving questions closely connected with those at bar.
We see no reason to depart from the rulings made and views expressed in the Scranton case.
The judgment of the Superior Court is affirmed.